DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (Claims 1-18 and 21) and Invention II (Claim 22) are directed to a subcombination-combination.
The inventions are distinct if it can be shown that a combination as claimed:
(A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and 
(B) the subcombination can be shown to have utility either by itself or in another materially different combination.
In the instant case, the combination, invention II, does not require the particulars of the subcombination, invention I, such as at least the specific microstructures, oxygen aborsbing layers, and electrical conductivities of invention I.  In addition, the subcombination has different utility, such as having a memory device where the selector component is a diode instead of a FET as required in claim 22.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the functional layer is disposed between the first electrode layer and the second electrode layer and wherein the first electrode layer is distanced from the second electrode layer.”  However, it is unclear what “distanced” means in this context.  This term could relate to a user being able to , or previously have been, “distance” the layers, i.e. the ability to adjust distance between the layers.  This term could also relate to the layers being some distance away, however, it is unclear in which way the layers are “distanced” (horizontally, vertically, etc.)  
Therefore, claim 17 is rejected for indefiniteness, and claims 18 and 21 are rejected for at least their dependencies.  Appropriate correction is required.
For the purposes of Examination, claim 17 will be interpreted as “wherein the functional layer is disposed between the first electrode layer and the second electrode layer and wherein the first electrode layer is not in direct contact with 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US 20180226417 A1, hereinafter Ando)
With regards to claim 1, Ando discloses a memory cell (FIGS. 1-15B) comprising: 
a first electrode; (at least bottom electrode 62p) 
a second electrode; (at least top electrode 66p) and 
a memory structure (ferroelectric layer 64p) disposed between the first electrode and the second electrode, the first electrode, the second electrode, and the memory structure forming a memory capacitor, (ferroelectric gate memory 170A, see FIGS. 11 and 15B) wherein at least one of the first electrode or the second electrode comprises: 
a first electrode layer (bottom electrode 62p) including a first material having a first microstructure; 
a functional layer (gate dielectric 42) in direct contact with the first electrode layer; (See FIG. 15B) and 
a second electrode layer (gate electrode 44) in direct contact with the functional layer, the second electrode layer including a second material having a second microstructure different from the first microstructure.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” See FIG. 15B)  
wherein the first electrode layer, the functional layer, and the second electrode layer form a planar electrode layer stack of the memory capacitor. (See FIG. 11, where the layers form a planar electrode stack, see also Response to Arguments)

With regards to claim 2, Ando discloses the memory cell according to claim 1, wherein the first microstructure differs from the second microstructure in at least one of: 
granularity, average grain size, grain size distribution, number of grain boundaries, spatial density of grain boundaries, shape of grain boundaries, chemical composition of grain boundaries, regions between two adjacent grains, content of defects, type of defects, crystallographic texture, and/or chemical composition of defects.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten and titanium have at least different grain sizes)

With regards to claim 3, Ando discloses the memory cell according to claim 1, wherein the first material of the first electrode layer comprises a plurality of grains having a first average grain size, first crystallographic texture, and/or a first grain size distribution, wherein a second material of the second electrode layer comprises a plurality of grains having a second average grain size, second crystallographic texture and/or a second grain size distribution, and wherein the first average grain size is different from the second average grain size, the first crystallographic texture is different from the second crystallographic texture, and/or the first grain size distribution is different from the second grain size distribution.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten and titanium have at least different grain sizes)

With regards to claim 4, Ando discloses the memory cell according to claim 1, wherein the first material of the first electrode layer has a first weight percentage of oxygen, and a second material of the second electrode layer has a second weight percentage of oxygen different from the first weight percentage of oxygen.  (Paragraph [0072]: “the gate dielectric 42 can be a high-k material having a dielectric constant greater than silicon dioxide. Exemplary high-k dielectrics include, but are not limited to, HfO.sub.2, ZrO.sub.2…” where the materials of the first electrode comprise at least some oxygen content, whereas the second electrode comprises only non-oxygen materials, see Paragraph [0074])

With regards to claim 5, Ando discloses the memory cell according to claim 1, wherein the first material of the first electrode layer comprises a first main component, and the second material of the second electrode layer comprises a second main component different from the first main component.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten and titanium have different components)

With regards to claim 6, Ando discloses the memory cell according to claim 5, wherein the first material has a first chemical composition and the second material has a second chemical composition, and wherein the first chemical composition is different from the second chemical composition in at least one of doping and/or content of the participating elements.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten and titanium have at least different elemental contents)

With regards to claim 7, Ando discloses the memory cell according to claim 1, wherein the first material of the first electrode layer has a first crystal structure and the second material of the second electrode layer has a second crystal structure different from the first crystal structure.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten and titanium have at least different crystal structures of closed packed hexagonal and body centric cubic)

With regards to claim 8, Ando discloses the memory cell according to claim 1, wherein the first material of the first electrode layer comprises at least one of: Platinum, Tantalum, Indium, Iridium, Rhenium, Rhodium, Ruthenium, Titanium, Osmium, Molybdenum, Chromium, Tungsten, Aluminum, Cobalt.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten and titanium have at least different grain sizes)

With regards to claim 9, Ando discloses the memory cell according to claim 1, wherein the second material of the second electrode layer comprises at least one of Platinum, Tantalum, Indium, Iridium, Rhenium, Rhodium, Ruthenium, Titanium, Osmium, Molybdenum, Chromium, Tungsten, Aluminum, Cobalt.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.”)

With regards to claim 10, Ando discloses the memory cell according to claim 1, wherein the first electrode layer has a first thickness and the second electrode layer has a second thickness different from the first thickness.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten and titanium have at least different grain sizes)

With regards to claim 11, Ando discloses the memory cell according to claim 1, wherein the second electrode layer is disposed closer to the memory structure with respect to the first electrode layer. (see FIG. 15B, where the entirety of the top electrode 66P is disposed closer to the ferroelectric layer 64P than the entirety of the bottom electrode 62P/gate electrode 44) 

With regards to claim 12, Ando discloses the memory cell according to claim 1, wherein the first electrode layer has a first electrical conductivity, the second electrode layer has a second electrical conductivity different from the first electrical conductivity.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten and titanium have at least different conductivities)

With regards to claim 13, Ando discloses the memory cell according to claim 1, wherein the functional layer is an oxygen absorbing layer or an oxygen diffusion barrier layer.  (Paragraph [0072]: “the gate dielectric 42 can be a high-k material having a dielectric constant greater than silicon dioxide. Exemplary high-k dielectrics include, but are not limited to, HfO.sub.2, ZrO.sub.2…” where the materials are the same as in the Specification for an oxygen diffusion barrier layer) 

With regards to claim 14, Ando discloses the memory cell according to claim 1, wherein the first electrode layer comprises a first rate of diffusion of oxygen and the second electrode layer comprises a second rate of diffusion of oxygen different from the first rate of diffusion of oxygen.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where the materials have different rates of diffusion of oxygen)  

With regards to claim 16, Ando discloses the memory cell according to claim 1, wherein the memory structure comprises one or more remanent-polarizable layers.  (ferroelectric layer 64p)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 20180226417 A1, hereinafter Ando)
With regards to claim 15, Ando discloses the memory cell according to claim 1. 
However, while Ando does not explicitly teach “wherein the at least one of the first electrode and the second electrode further comprises a second functional layer in direct contact with the second electrode layer; and a third electrode layer in direct contact with the second functional layer, the third electrode layer having a third microstructure different from the second microstructure and from the first microstructure,” it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Ando to have more layers to finely tune the conductive properties of the device.




Claims 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 20180226417 A1, hereinafter Ando) in view of Lu et al. (US 20210036100 A1, hereinafter Lu)
With regards to claim 17, Ando discloses a memory cell (FIGS. 1-15C) comprising: 
a first electrode; (at least bottom electrode 62p)
a second electrode; (at least top electrode 66p) and 
a memory structure (ferroelectric layer 64p) disposed between the first electrode and the second electrode, the first electrode, the second electrode, and the memory structure forming a memory capacitor, (ferroelectric gate memory 170A, see FIGS. 11 and 15B) wherein at least one of the first electrode or the second electrode comprises: 
a first electrode layer (at least bottom electrode 62p) having a first electrical conductivity; 
a functional layer (gate dielectric 42) in direct contact with the first electrode layer; (See FIG. 15B) and 
a second electrode layer (gate electrode 44) in direct contact with the functional layer, the second electrode layer having a second electrical conductivity less than the first electrical conductivity.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where Titanium has a lower conductivity than Tungsten)  
However, while Ando discloses wherein the functional layer is disposed between the first electrode layer and the second electrode layer, (See FIG. 15B, showing the disposition of the layers)  Ando does not explicitly teach wherein the first electrode layer is not directly contacting the second electrode layer.
Lu teaches wherein the functional layer (dielectric 1212) is disposed between the first electrode layer (via structure 162) and the second electrode layer, (electrode 1201) and wherein the first electrode layer is not directly contacting the second electrode layer. (See at least FIG. 6, showing the via 162 not directly contacting the electrode 1201).
It would have been obvious to one of ordinary skill in the art to modify the device of Ando to have the separation of Lu, a both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Lu allows for an increase in the capacitance density of the capacitor. (See Paragraph [0237]) 

With regards to claim 18, Ando in view of Lu teaches the memory cell according to claim 17.
Ando further teaches wherein the first electrical conductivity is at least two times greater than the second electrical conductivity.  (Paragraph [0083]: “In one example, the bottom electrode material layer 62 may include tungsten, while the gate electrode 44 may include titanium.” Where tungsten has a conductivity 5 times greater than titanium)  
wherein the functional layer is disposed between the first electrode layer and the second electrode layer and wherein the first electrode layer is distanced from the second electrode layer.

With regards to claim 21, Ando in view of Lu teaches the memory cell according to claim 17.
However, While Ando in view of Lu does not explicitly teach wherein the functional layer has the same lateral dimension as the first electrode layer and as the second electrode layer, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, device of Ando in view of Lu would not perform differently in kind, it would still perform as expected to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812